t c summary opinion united_states tax_court wiley l barron cpa ltd petitioner v commissioner of internal revenue respondent docket no 14168-99s filed date wiley l barron an officer for petitioner ann l darnold for respondent armen special_trial_judge this case is before the court on a petition for a redetermination of a notice_of_determination concerning worker classification under sec_7436 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority see sec_7436 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - in the notice_of_determination concerning worker classification under sec_7436 notice_of_determination respondent determined for through wiley l barron is to be legally classified as one of petitioner’s employees for purposes of federal employment_taxes under subtitle c of the internal_revenue_code and petitioner is not entitled to relief from this classification under sec_530 of the revenue act of these determinations have given rise to the following three issues for decision by the court whether the statute_of_limitations bars assessment of petitioner’s employment_tax liabilities for the taxable periods in issue we hold that it does not whether wiley l barron was an employee of petitioner for the taxable periods in issue we hold that he was whether petitioner is eligible for relief pursuant to sec_530 of the revenue act of publaw_95_600 92_stat_2885 we hold that petitioner is not eligible for such relief background most of the facts have been stipulated and they are so found the stipulated facts and attached exhibits are incorporated herein by this reference petitioner’s sole office was located in pine bluff arkansas at the time that its petition was filed with the court a wiley l barron cpa ltd wiley l barron cpa ltd petitioner is an s_corporation that was formed on or about date since the date of its inception petitioner has been engaged in the business of providing accounting services wiley l barron mr barron is and has been for many years a certified_public_accountant c p a mr barron is petitioner’s president and sole shareholder and he is the only c p a who performs services for petitioner the only other individuals who perform services for petitioner are two employees who provide clerical and support services ’ as petitioner’s president mr barron exercises exclusive authority over all of petitioner’s affairs he is solely responsible for making management decisions and for controlling and directing every facet of petitioner’s business b petitioner’s income_tax returns petitioner filed form_1120s u s income_tax return for an s_corporation for each of the calendar years and on schedule m-2 of these returns petitioner reported distributions other than dividend distributions in the following amounts the status of these two service providers as employees of petitioner is not in issue - - year distribution dollar_figure big_number big_number c form_w-2 in mr barron received a salary from petitioner in the amount of dollar_figure in contrast mr barron did not receive a salary from petitioner in either or for petitioner issued form_w-2 wage and tax statement to mr barron the form_w-2 was issued in respect of the salary paid to mr barron for that year the form reflects the payment of wages and the withholding of taxes as follows wages withholding amount wages tips other compensation dollar_figure federal_income_tax withheld -o- social_security wages big_number social_security_tax withheld medicare wages and tips big_number medicare_tax withheld state wages tips etc big_number state_income_tax withheld -o- the payment of wages and the withholding of taxes were for the fourth quarter of petitioner did not issue a form_w-2 to mr barron for either or the record suggests that other than for dollar_figure of compensation in mr barron reported income from petitioner as passthrough of s_corporation income pursuant to sec_1366 on part ii of schedule e supplemental income and loss of his individual income_tax returns we note that a shareholder’s share of an s corporation’s income is not subject_to self- employment_tax see durando v united_states f 3d continued d employment_tax returns petitioner timely filed form sec_941 employer’s quarterly federal tax_return for the calendar quarters of and on its form_941 for the fourth quarter of petitioner included in the line for total wages and tips subject_to_withholding plus other compensation the dollar_figure reported as wages on the form_w-2 issued to mr barron for similarly in each of the lines for taxable social_security wages and taxable medicare wages and tips petitioner included the dollar_figure finally the amount reported by petitioner as total taxes for the quarter included the social_security and medicare taxes withheld from mr barron’s wages except for the dollar_figure reported as wages on the form_w-2 issued to mr barron for which amount was reported on form_941 for the fourth quarter of petitioner did not include any amount in respect of mr barron on form_941 for any calendar guarter of or petitioner also timely filed forms employer’s annual federal unemployment futa_tax return for and on its form_940 for petitioner included in the line for total taxable wages the dollar_figure reported as wages on the continued n cir - - form_w-2 issued to mr barron for and petitioner computed its liability for futa_tax accordingly except for the dollar_figure amount reported as wages on the form_w-2 issued to mr barron for which amount was reported on form_940 for petitioner did not include any amount in respect of mr barron on form_940 for or e employment_tax examination in respondent commenced an examination of petitioner’s employment_tax liabilities in date petitioner executed form ss-10 consent to extend the time to assess employment_taxes agreeing to extend through date the period of limitations for assessing additional futa_tax liability reportable on form_940 for the calendar_year respondent executed the consent in date in date petitioner executed another form ss-10 this time agreeing to extend through date the period of limitations for assessing additional futa_tax liability reportable on form_940 for the calendar_year and additional employment_tax liabilities reportable on form_941 for each of the four calendar quarters of respondent also executed the consent in date based on statistical data compiled by robert half international inc respondent’s employment_tax agent proposed that reasonable_compensation for a c p a in arkansas like mr barron with petitioner’s type of practice for and would be dollar_figure dollar_figure and dollar_figure respectively in view of the fact that petitioner had only reported compensation paid to mr barron for the fourth quarter of in the amount of dollar_figure respondent’s agent further proposed increases in petitioner’s employment_taxes and additions to tax under sec_6656 for failure to make deposit of taxes for the calendar gquarters in and the calendar years of and on date petitioner executed form sec_2504 agreement to assessment and collection of additional tax and acceptance of overassessment agreeing to the immediate_assessment and collection of the increases in its employment_taxes and additions to tax under sec_6656 as proposed by respondent’s employment_tax agent on date respondent assessed these increases in petitioner’s employment_taxes and additions to tax f petitioner’s offer_in_compromise on date respondent received from petitioner form_656 offer_in_compromise the offer_in_compromise which was submitted by petitioner on the basis of doubt as to liability encompassed petitioner’s employment_tax liabilities for the calendar quarters in and the calendar years of and --- - the offer_in_compromise provided in relevant part as follows by submitting this offer i we understand and agree to the following conditions m the offer is pending starting with the date an authorized irs official signs this form and accepts my our waiver of the statutory periods of limitation the offer remains pending until an authorized irs official accepts rejects or acknowledges withdrawal of the offer in writing n the waiver and suspension of any statutory periods of limitation for assessment and collection of the amount of the tax_liability described above continues to apply while the offer is pending see m above and for one additional year beyond each of the time periods identified in this paragraph on date an authorized official signed the offer_in_compromise on behalf of respondent and accepted the waiver of the statutory period of limitations set forth in paragraph m of the offer g abatement of the date employment_tax assessment on date respondent abated the assessment made against petitioner on date for employment_taxes and additions to tax under sec_6656 respondent took this action after discovering that the form sec_2504 executed by petitioner on date did not include the waiver paragraph required by notice_98_43 1998_2_cb_207 notice_98_43 1998_2_cb_207 sets forth new procedures continued h rejection of petitioner’s offer_in_compromise by letter dated date respondent rejected petitioner’s offer_in_compromise the letter stated in relevant part as follows this refers to your offer of dollar_figure submitted to compromise your unpaid employment_tax liabilities for the tax periods shown above continued under sec_7436 for processing employment_tax cases involving worker classification and sec_530 of the revenue act of notice_98_43 provides in relevant part as follows agreed settlements if the taxpayer wishes to settle the worker classification and issues on an agreed basis before issuance of a notice_of_determination the taxpayer must formally waive the restrictions on assessment contained in sec_7436 and sec_6213 this will generally be accomplished by execution of an agreed settlement that contains the following language it understand that by signing this agreement i am waiving the restrictions on assessment provided in sec_7436 and sec_6213 of the internal_revenue_code_of_1986 the service will not assess employment_taxes attributable to worker classification or sec_530 issues unless either the service has issued a notice_of_determination to the taxpayer and the 90-day period for filing a tax_court petition has expired or alternatively the taxpayer has waived the restrictions on assessment if the service erroneously makes an assessment of taxes attributable to worker classification and sec_530 issues without first either issuing a notice_of_determination or obtaining a waiver of restrictions on assessment from the taxpayer the taxpayer is entitled to an automatic abatement of the assessment however once any such procedural defects are corrected the service may reassess the employment_taxes to the same extent as if the abated assessment had not occurred -- - we are sorry but your offer is rejected because the tax is held to be legally due and an amount larger than the offer appears to be collectible we do not have authority to accept an offer in these circumstances i the notice_of_determination on date respondent sent to petitioner a notice_of_determination concerning worker classification under sec_7436 the notice determined that mr barron should be classified as an employee for purposes of federal employment_taxes under subtitle c of the internal_revenue_code for the calendar quarters in and the calendar years of and the notice also determined that petitioner was not entitled to treatment under sec_530 of the revenue act of with respect to mr barron on date petitioner filed a petition under sec_7436 contesting respondent’s determinations the determinations made by respondent in the notice_of_determination reflect petitioner’s liabilities as originally proposed by respondent’s employment_tax agent described supra in bi discussion issue statute_of_limitations petitioner contends that assessment and collection of any additional employment_tax liability for the taxable periods in issue is barred by the statute_of_limitations we disagree for the following reasons as a general_rule sec_6501 requires that any_tax be assessed within years after the return was filed sec_6501 sets forth rules providing when a return is deemed to have been filed as applicable herein in the case of futa taxes reportable on form_940 a return is due on or before january of the year following the calendar_year for which the return is required see sec_6071 sec_31_6071_a_-1 employment_tax regs see also sec_31_6011_a_-3 employment_tax regs regarding the requirement for filing such a return however in case of an early return the return is deemed to have been filed on the last day prescribed therefor see sec_6501 at the time of trial as well as when the posttrial briefs were filed the court had not yet decided whether issues related to the statute_of_limitations were cognizable in an action for redetermination of employment status subsequently it was decided that when the jurisdiction of the court has been properly invoked pursuant to sec_7436 the court may properly decide whether the issuance of the commissioner’s notice_of_determination is barred by the expiration of the period of limitations under sec_6501 see 115_tc_287 - as applicable herein in the case of fica_taxes reportable on form_941 the return is due on or before the last day of the first calendar month following the calendar_quarter for which the return is required see sec_6071 sec_31 a --1 a employment_tax regs see also sec_31_6011_a_-1 employment_tax regs regarding the requirement for filing such a return however if a return for a calendar_quarter is filed before april of the following calendar_year the return shall be deemed to have been filed on april of the following calendar_year see sec_6501 b also relevant to our discussion is sec_6501 which provides an exception to the general_rule of sec_6501 a prescribing a 3-year period of limitations thus as relevant herein sec_6501 provides that where before the expiration of the period of limitations otherwise applicable to the assessment of a tax both the taxpayer and the commissioner have consented in writing to its assessment after such time the tax may be assessed at any time before the expiration of the period agreed upon in addition the period so agreed upon may be further extended by subsequent agreements made in writing before the expiration of the period previously agreed upon see sec_6501 further relevant to our discussion is sec_6503 that section as applicable to the present action by virtue of sec_7436 provides that the issuance of a notice_of_determination serves to suspend the running of the period of limitations on assessment for the period during which the commissioner is prohibited from making the assessment and for days thereafter the period during which the commissioner is prohibited from making the assessment begins on the date on which the notice_of_determination is issued and if an action for redetermination of employment statu sec_1s commenced ends on the date on which the decision of this court becomes final see sec_6213 and sec_7481 as applicable to the present action by virtue of sec_7436 we now apply these principles to the taxable periods in issue a and the regular 3-year period of limitations for assessment of employment_taxes reportable on form_941 ie fica_taxes for the calendar quarters ended march june september and date expired on date prior to that date however both petitioner and respondent executed form ss-10 consent to extend the time to assess employment_taxes agreeing to extend the period of limitations to date the regular 3-year period of limitations for assessment of employment_taxes reportable on form_941 for the calendar quarters ended march june september and date expired on date the regular 3-year period of limitations for assessment of unemployment tax reportable on form_940 ie futa_tax for the calendar_year expired on date prior to that date however both petitioner and respondent executed form ss- agreeing to extend the period of limitations to date prior to this second date however both petitioner and respondent executed form ss-10 agreeing to extend the period of limitations to date the regular 3-year period of limitations for assessment of unemployment tax reportable on form_940 for the calendar_year expired on date on date prior to the expiration of the foregoing periods of limitations one of respondent’s authorized officials signed the offer_in_compromise that petitioner had submitted earlier that month with respect to inter alia petitioner’s employment_tax liabilities for the calendar quarters in and the calendar years of and this action by respondent’s authorized official served to suspend the running of the period of limitations on assessment of petitioner’s employment_tax liabilities that were covered by the offer as applicable herein such suspension extended from date through date ie the date on which respondent rejected the offer and for thereafter -- - by virtue of the above-described waivers forms ss-10 and offer_in_compromise form respondent’s issuance of the notice_of_determination on date occurred before the expiration of the period of limitations on assessment of petitioner’s employment_taxes for periods ending in and accordingly the statute_of_limitations does not bar assessment of employment_taxes for those periods petitioner contends that the abatement on date of the employment_tax assessment see background supra section g served to annul the waiver provisions of the offer_in_compromise we disagree petitioner in fact executed form_656 and thereby agreed to the suspension of the period of limitations with respect to the employment_taxes that were subject_to the offer ’ b the regular 3-year period of limitations for assessment of employment_taxes reportable on form_941 ie fica_taxes for the calendar quarters ended march june september and date expired on date the regular 3-year ’ at trial petitioner introduced a document dated date purporting to withdraw the offer_in_compromise previously submitted in date in petitioner’s view withdrawal of the offer would serve to negate the waiver of the statute_of_limitations therein however petitioner may not by such simple expedient eliminate the consequences of its action in submitting the offer more precisely paragraph m of the offer specifically states that the offer remains pending until an authorized irs official acknowledges withdrawal of the offer in writing -- - period of limitations for assessment of unemployment tax reportable on form_940 ie futa_tax for the calendar_year expired on date on date well before the earlier of date and date prior to the expiration of the foregoing periods of limitations respondent sent to petitioner the notice_of_determination of worker classification under sec_7436 thereafter on date petitioner filed its petition under sec_7436 commencing the present action for redetermination of employment status the issuance of the notice_of_determination served to suspend the running of the period of limitations likewise the commencement of the action for redetermination serves to further suspend the running of such period accordingly and contrary to petitioner’s protestations to the contrary it is clear that the statute_of_limitations does not bar assessment of employment_taxes for periods ending in issue whether mr barron is an employee chapter of subtitle c of the internal_revenue_code imposes the fica tax and chapter of subtitle c of the internal_revenue_code imposes the futa_tax for purposes of chapter sec_3121 specifically includes within the definition of the term employee any officer of a corporation for purposes of chapter and as relevant herein sec_3306 provides that the term employee has the meaning assigned to such term by sec_3121 sec_31_3121_d_-1 employment_tax regs which is applicable to chapter of subtitle c provides in relevant part as follows generally an officer of a corporation is an employee of the corporation however an officer of a corporation who as such does not perform any services or performs only minor services and who neither receives nor is entitled to receive directly or indirectly any remuneration is considered not to be an employee of the corporation see also sec_31 -l e employment_tax regs for the same provision applicable to chapter of subtitle c in the present case mr barron was the only c p a who performed services for petitioner and indeed mr barron was the only individual who performed professional services for petitioner further as petitioner’s president mr barron exercised exclusive authority over all of petitioner’s affairs and he was the individual who was solely responsible for making management decisions and for controlling and directing every facet of petitioner’s business under these facts it is clear that mr barron is not excluded from the general_rule of sec_31_3121_d_-1 and sec_31 -l e employment_tax regs that a corporate officer is an employee see sec_3121 we hold therefore that as a corporate officer who performed substantial services for petitioner mr barron is an - - employee whose compensation is subject_to fica and futa taxes see 918_f2d_90 9k cir 45_fedclaims_543 770_fsupp_1492 w d okla 712_fsupp_143 e d wis affd per curiam 895_f2d_1196 cir issue whether petitioner is eligible for sec_530 relief notwithstanding our conclusion that mr barron is an employee sec_530 of the revenue act of publaw_95_600 92_stat_2763 sec_530 as amended would relieve petitioner of employment_tax liability for the periods in issue if the requirements of sec_530 are satisfied subsection a of that section provides in relevant part as follows a termination of certain employment_tax liability kk kk ke le in general --if-- a for purposes of employment_taxes the taxpayer did not treat an individual as an employee for any period and b in the case of periods after date all federal tax returns including information returns required to be filed by the taxpayer with respect to such individual for such period are filed ona basis consistent with the taxpayer’s treatment of such individual as not being an employee then for purposes of applying such taxes for such period with respect to the taxpayer the individual shall be deemed not to be an employee unless the taxpayer had no reasonable basis for not treating such individual as an employee consistency required in the case of prior tax treatment --paragraph shall not apply with respect to the treatment of any individual for employment_tax purposes for any period ending after date if the taxpayer or a predecessor has treated any individual holding a substantially_similar position as an employee for purposes of the employment_taxes for any period beginning after date petitioner does not satisfy the requirements of sec_530 and is therefore not eligible for relief under that section for at least the following two reasons first sec_530 a conditions the applicability of relief to the situation where the taxpayer did not treat an individual as an employee for any period sec_530 clarifies this requirement by providing that for periods after date if the taxpayer or a predecessor has treated any individual holding a substantially_similar position as an employee then sec_530 relief is not available to the taxpayer thus if the taxpayer treats any service provider as an employee for any period after date then the taxpayer is precluded from obtaining sec_530 relief with respect to a similarly situated service provider in any subsequent taxable_period see 785_fsupp_913 d kan affd sub nom 49_f3d_651 cir a fortiori if the taxpayer treats a particular service provider as an employee for any period after date then the - - taxpayer is precluded from obtaining sec_530 relief with respect to that particular service provider in any subsequent taxable_period in order to satisfy the substantive consistency_requirement of sec_530 petitioner would have to establish that it did not treat mr barron or any service provider whose position was substantially_similar to mr barron’s as an employee for any period after date in the present case mr barron is the only c p a who provided services for petitioner and the only individual who provided professional services for petitioner accordingly in order to satisfy the substantive consistency_requirement of sec_530 petitioner would have to establish that it never treated mr barron as an employee however mr barron was treated as an employee in when petitioner issued mr barron a form_w-2 for the taxable_year petitioner included mr barron’s compensation on its form_941 for the fourth quarter of and computed its liability for fica tax accordingly and petitioner included mr barron’s compensation on its form_940 for and computed its liability for futa_tax accordingly because petitioner does not satisfy the substantive consistency_requirement petitioner is not eligible for relief under sec_530 --- - second eligibility for relief under sec_530 requires that the taxpayer have a reasonable basis for not treating the service provider in question as an employee this requirement may be established by the particular facts and circumstances of the case or by reference to one of the three safe harbors described in sec_530 we recognize that the congress intended that this reasonable basis requirement be construed liberally in favor of taxpayers h rept 1978_3_cb_629 however it has been held that an s corporation’s treatment of its president as a shareholder rather than as an employee was unreasonable within the meaning of sec_530 where the president was for all practical purposes the central worker for the taxpayer 918_f2d_90 cir there the court_of_appeals concluded that it is clear that mr spicer failed to satisfy this reasonable basis standard however liberally construed id similarly because mr barron was the central worker for petitioner and provided substantial services and further because sec_3121 and sec_3306 unambiguously state that a corporate officer is an employee we conclude that petitioner’s treatment of mr barron was unreasonable petitioner relies on 70_f3d_548 cir in support of its treatment of mr barron that -- - case is clearly distinguishable however as demonstrated by the fact that it neither cites spicer accounting inc v united_states supra nor involves sec_530 indeed durando v united_states supra does not present any issue involving the classification of a service provider and does not even involve employment_taxes rather the case holds that passthrough income from an s_corporation may not be treated as net_earnings_from_self-employment for the purpose of a keogh_plan deduction in view of the foregoing we hold that petitioner is not eligible for relief under sec_530 conclusion we have carefully considered remaining arguments made by petitioner for a result contrary to that expressed herein and to the extent not discussed above we consider those arguments to be without merit ’ although a shareholder of an s_corporation may not establish a keogh_plan the court_of_appeals stated that the s_corporation may establish a retirement_plan for its employees the court_of_appeals also quoted from one of the commissioner’s publications to the effect that an officer of an s_corporation who performs substantial services is an employee of the s_corporation see 70_f3d_548 n cir among those arguments is petitioner’s allegation that respondent’s brief was filed day late and that respondent should also be held to the rules contrary to petitioner’s allegation respondent’s brief was timely filed pursuant to sec_7502 a - - reviewed and adopted as the report of the small_tax_case division in order to give effect to the foregoing an appropriate order will be issued after this case was tried and the parties’ briefs were filed congress amended sec_7436 retroactively to confer jurisdiction on this court to determine the proper amount of employment_tax community renewal tax relief act of publaw_106_554 sec f 9g 114_stat_2763 having sustained respondent’s notice_of_determination regarding the issues in dispute at trial and on brief we leave it to the parties in their rule computation to specify the proper amount of employment_taxes to be reflected in the decision to be entered in this case
